Case: 10-11206     Document: 00511639968         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 10-11206
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHEVIS ALLEON HALL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-267-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Chevis Alleon Hall presents
arguments that he concedes are foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to
the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g), and United
States v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), which held that a conviction
under § 922(g) does not require proof that the defendant knew that the firearm
in his possession had an interstate nexus and that he was a felon. In addition,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-11206    Document: 00511639968     Page: 2   Date Filed: 10/21/2011

                                 No. 10-11206

Hall presents arguments that he concedes are foreclosed by United States v.
Rose, 587 F.3d 695, 705-06 & n.9 (5th Cir. 2009), cert. denied, 130 S. Ct. 1915
(2010), which held that Flores-Figueroa v. United States, 129 S. Ct. 1886 (2009)
did not alter the proof required in a § 922(g)(1) case.       Accordingly, the
Government’s motion for summary affirmance is GRANTED, its alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                       2